Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

RICHARD J. THONERT                                  GREGORY F. ZOELLER
Fort Wayne, Indiana                                 Attorney General of Indiana

                                                    J.T. WHITEHEAD
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana

                                                                              FILED
                                                                          Dec 31 2012, 11:00 am


                               IN THE                                               CLERK
                                                                                  of the supreme court,
                                                                                  court of appeals and


                     COURT OF APPEALS OF INDIANA                                         tax court




RONALD ROSTOCHAK,                                   )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 92A05-1112-CR-688
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE WHITLEY CIRCUIT COURT
                           The Honorable James R. Heuer, Judge
                              Cause No. 92C01-0911-FA-132



                                        December 31, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                        Case Summary

       Ronald Rostochak had an ongoing sexual relationship with his live-in girlfriend’s

daughter that began when the daughter was twelve years old and continued until she was

fourteen years old. A jury convicted Rostochak of one count of class A felony child

molesting. The trial court then sentenced Rostochak to the advisory sentence of thirty years,

with five years suspended to probation. On appeal, Rostochak claims: (1) certain pretrial

rulings violated his due process rights and therefore constituted reversible error; (2) the

record does not establish that the jury reached a unanimous verdict; (3) the State presented

insufficient evidence to sustain his conviction; (4) the trial court abused its discretion when it

admitted certain evidence; and, (5) his sentence is inappropriate in light of the nature of the

offense and his character. Finding no reversible error and concluding that Rostochak has not

demonstrated that his sentence is inappropriate, we affirm.

                               Facts and Procedural History

       The facts most favorable to the verdict indicate that M.E. was born on December 23,

1994. Her parents are divorced. When M.E. was in sixth grade, her mother began dating

Rostochak. Rostochak was born in 1977 and was approximately thirty years old at the time

he began dating M.E.’s mother. After just a couple of months, M.E., her mother, and her

siblings moved into Rostochak’s Whitley County house and began living with him. M.E.,

who had a very strained relationship with her father, grew very fond of Rostochak.

       Rostochak treated M.E. differently than her siblings. He took M.E. on shopping trips

almost every weekend. He did not take her sisters or her brother shopping. He bought M.E.


                                                2
clothes, shoes, and an iPod. He almost never bought her siblings these kinds of gifts. He

began telling M.E. what clothes he liked her to wear and became very possessive over M.E.’s

time. He was jealous when she spent time with her friends and nicknamed her “Buttercup.”

Tr. at 228. He would take M.E. out riding on his tractor or combine. M.E. realized that her

relationship with Rostochak was becoming more like that of a boyfriend and girlfriend and

less like that of a father and daughter.

       M.E. spent a great deal of time alone with Rostochak while her mother was at work

and while her siblings were visiting her father. M.E. would not accompany her siblings to

visit her father because she did not get along with her father. On one occasion, when M.E.

was twelve years old, Rostochak touched her vagina and her breasts. Thereafter, around

September 2007, twelve-year-old M.E. and Rostochak began engaging in sexual intercourse

and deviate sexual conduct on a regular basis. M.E. told no one. The majority of the sexual

encounters occurred after their shopping trips and would usually happen in Rostochak’s

house, in an apartment he was building in his barn, or in the back of his truck.

       In late 2007, an old high school buddy of Rostochak’s, Troy Tracey, visited with

Rostochak at his home. During those visits, some of which were often overnight, Tracey

noticed that Rostochak slept in the living room with M.E. and her siblings as opposed to in

the bedroom with M.E.’s mother. Tracey also observed interactions between Rostochak and

M.E. that made Tracey feel uncomfortable. One time, he saw M.E. sitting sideways on

Rostochak’s lap with her arms around his neck and her head on his shoulder. Another time,

he watched as Rostochak sat on the couch and M.E. sat on the floor in front of Rostochak.


                                             3
M.E. had her hand up Rostochak’s pants leg and was rubbing his leg. Yet another time,

Tracey observed that, while watching television, M.E. laid her head in Rostochak’s lap as

Rostochak rubbed and twirled her hair.

       After M.E.’s thirteenth birthday, Rostochak and M.E. continued to have sexual

intercourse regularly. They had sexual intercourse ten or more times that year. After M.E.’s

fourteenth birthday, the sexual intercourse continued, and they had sexual intercourse ten or

more times that year as well. Sometimes, when it was dark out, Rostochak would drive M.E.

down to property he owned by a lake where no one could see them have sexual intercourse.

M.E. definitely felt like she and Rostochak were boyfriend and girlfriend. They exchanged

many text messages. They also exchanged letters declaring their love and devotion to one

another. Although M.E. often referred to Rostochak as “Daddy,” the letters evidenced more

of a romantic relationship. State’s Exh. N-DD, Defendant’s Exh. C.

       In approximately February 2008, Rostochak contacted Jody Hively, a caseworker for

the Whitley County Department of Child Services, because he wanted to discuss with her

“some allegations that he thought were going to be made against him.” Tr. at 192. He

discussed his living situation with M.E.’s family. He told Hively that he was not in love

with M.E.’s mother, that he loved M.E., and that he was just trying to “fill in” for her father.

Id. at 195. He said that M.E. also loved him. He did not discuss his relationship with M.E.’s

siblings. He focused the discussion entirely on M.E.

       Pursuant to a police investigation, in March 2008, Columbia City Police Detective

Timothy Longenbaugh interviewed Rostochak, M.E.’s mother, M.E., and one of M.E.’s


                                               4
siblings. Rostochak denied any sexual contact with M.E. M.E. also denied any sexual

contact and told Detective Longenbaugh that her relationship with Rostochak was like a

father-daughter relationship and that he had never touched her inappropriately. She assured

Detective Longenbaugh that she was being honest and not trying to protect Rostochak. The

police investigation was then suspended.

       In late July 2009, Rostochak and M.E. met up at the 4-H fair. Rostochak asked M.E.

if he could take her to lunch. They left in his truck and drove to his barn. They had sexual

intercourse in the apartment he was building in the barn. Rostochak was annoyed at M.E.

because she said that she needed to get back to the fair because her sister was going to be

showing horses. They returned to the fair. After that day, M.E. and Rostochak ceased

having a sexual relationship. M.E. decided that she “really didn’t want anything to do with

him.” Id. at 284.

       Sometime later, M.E. met with Hively and gave her a videotaped statement. She was

not truthful with Hively about her sexual relationship with Rostochak. She told Hively only

about one event when she and Rostochak had sexual intercourse in the barn. She described

the event as a “rape.” Id. at 285. M.E. eventually told her mother about the sexual

intercourse with Rostochak, and in November 2009, M.E.’s mother contacted Detective

Longenbaugh. M.E. came to the police station and agreed to place a phone call to

Rostochak. Detective Longenbaugh, M.E.’s mother, M.E.’s aunt, and M.E.’s boyfriend were

all present while M.E. called Rostochak, and the phone call was recorded.




                                             5
       On November 25, 2009, the State charged Rostochak with Count I, class A felony

child molesting, and Count II, class B felony sexual misconduct with a minor. Count I

alleged that, between the dates of September 1, 2007, and December 31, 2007, Rostochak

performed sexual intercourse with a child under fourteen years of age. Count II alleged that,

between the dates of July 17, 2009, and July 26, 2009, Rostochak performed sexual

intercourse with a child at least fourteen years of age but less than sixteen years of age.

       At an initial hearing held on November 30, 2009, Rostochak appeared with counsel

Jeffrey Arnold and the trial court set an omnibus date for January 25, 2010. Thereafter,

Arnold withdrew his appearance. New counsel, Travis Friend, entered an appearance on

Rostochak’s behalf on December 3, 2009, and filed a motion for pretrial discovery.

Thereafter, on December 8, 2009, Rostochak successfully moved to reschedule the pretrial

conference, which was held on January 11, 2010. Both parties appeared, and Rostochak

requested a continuance of the conference until February 16, 2010. On that date, the parties

again appeared and a jury trial was scheduled for July 13, 2010. Rostochak filed a witness

and exhibit list and statement of defenses on March 11, 1010. Rostochak filed another

discovery request on June 10, 2010. The State filed its witness and exhibit list on June 21,

2010. Then, on June 23, 2010, Rostochak moved to continue the trial. The trial court

granted the motion and rescheduled trial for October 26, 2010. The State filed an amended

witness and exhibit list on September 10, 2010.




                                              6
       On September 24, 2010, the State filed a motion to amend the charging information to

expand the relevant dates. The amended information provided that Count I, child molesting,

was expanded to include from September 1, 2007, to December 23, 2008, and Count II,

sexual misconduct with a minor, was expanded to include from December 24, 2008, to

August 1, 2009. Rostochak objected to the proposed amended information and again moved

to continue the trial. On October 5, 2010, the trial court granted both the State’s motion to

amend and Rostochak’s motion for continuance, and also scheduled a pretrial conference for

October 18, 2010. On October 15, 2010, Friend withdrew his appearance and new counsel,

Robert Love, entered an appearance on Rostochak’s behalf. Rostochak filed another motion

for discovery, and the jury trial was rescheduled for February 22, 2011, with a final pretrial

hearing scheduled for February 14, 2011.

       On January 31, 2011, Rostochak filed a motion to suppress evidence. The trial court

scheduled a hearing on all pending motions on February 14, 2011. During the hearing, the

trial court denied Rostochak’s oral motion to continue the trial and scheduled another hearing

on pending motions for February 22, 2011. Love withdrew his appearance on February 16,

2011, and the trial court appointed Anthony Churchward to represent Rostochak. Jury trial

was scheduled for June 7, 2011. Discovery was ordered closed on February 24, 2011. On

that date, Richard J. Thonert entered his appearance on Rostochak’s behalf.

       Rostochak filed various new motions including a motion for leave to file a belated

alibi notice, motion to compel, motion to suppress, motion to make allegations more specific,

and an oral motion to reopen discovery. The trial court took the motions under advisement.


                                              7
Thereafter, the trial court granted Rostochak’s motion to continue the trial and reset the trial

date to September 12, 2011. On August 10, 2011, the State moved to continue the trial.

Rostochak consented to the continuance, and the trial was again rescheduled for November

14, 2011. On August 17, 2011, the trial court denied the other pending motions, including

Rostochak’s motion to reopen discovery. Rostochak petitioned the trial court for certification

for interlocutory appeal, which motion was denied on September 20, 2011. Rostochak also

moved for a new omnibus date, which motion was denied on November 14, 2011.

        The jury trial was held November 14 through 17, 2011. The jury returned a guilty

verdict on Count I, class A felony child molesting. Following a hearing, the trial court

sentenced Rostochak to the advisory sentence of thirty years, with five years suspended to

probation, for a total executed sentence of twenty-five years. This appeal followed.

                                       Discussion and Decision

                                             I. Due Process

        We first address Rostochak’s argument that several trial court rulings deprived him of

due process and therefore constituted reversible error.1 Specifically, Rostochak argues that

the trial court erred when it: (A) failed to schedule a new initial hearing and omnibus date

after granting the State leave to amend the charging information; (B) denied Rostochak’s

notice of alibi and motion to enforce the alibi statute; and (C) denied Rostochak’s motion to

reopen discovery.


        1
          Rostochak’s counsel has included large portions of the transcript in the appellant’s appendix in
violation of Indiana Appellate Rule 50(F), which provides, “Because the Transcript is transmitted to the Court
on Appeal pursuant to Rule 12(B), parties should not reproduce any portion of the Transcript in the
Appendix.”

                                                      8
                                              A. Omnibus Date

       Indiana Code Section 35-36-8-1(a) provides that an omnibus date in a felony case

“must be no earlier than forty-five (45) days and no later than seventy-five (75) days after the

completion of the initial hearing, unless the prosecuting attorney and the defendant agree to a

different date.” Once the omnibus date is set, it remains the omnibus date for the case until

final disposition, unless specific statutory factors are met. Ind. Code § 35-36-8-1(d);

Singleton v. State, 889 N.E.2d 35, 37 n. 2 (Ind. Ct. App. 2008). Here, the court held an initial

hearing on November 9, 2009, and properly scheduled an omnibus date of January 25, 2010.

Rostochak makes no argument that any of the specific statutory factors permitting reset of the

omnibus date were met in this case.2

       Instead, Rostochak argues that he was entitled to a new initial hearing and a new

omnibus date because the trial court granted the State leave to amend the charging

information. The amended information retained the class A felony child molesting count and


       2
           Those statutory factors include:

                (1) the defendant requests a trial within time limits established by the Indiana rules of
                criminal procedure for early trial motions;

                (2) subsequent counsel enters an appearance after the omnibus date and previous
                counsel withdrew or was removed due to:

                         (A) conflict of interest: or

                         (B) a manifest necessity required that counsel withdraw from the case;

                (3) the state has not complied with an order to compel discovery; or

                (4) the prosecuting attorney and the defendant agree to continue the omnibus date.

Ind. Code § 35-36-8-1(d).


                                                        9
the class B felony sexual misconduct with a minor count, but the dates of the alleged acts

were expanded from “September 1, 2007 and December 31, 2007” and “July 17, 2009 and

July 26, 2009” to “September 1, 2007 and December 23, 2008” and “December 24, 2008 and

August 1, 2009.” Appellant’s App. at 161-62.

       With respect to these amendments to the timeframe of the crimes, we note that time is

generally not of the essence in child molesting cases. Baber v. State, 870 N.E.2d 486, 492

(Ind. Ct. App. 2007), trans. denied. “It is difficult for children to remember specific dates,

particularly when the incident is not immediately reported as is often the situation in child

molesting cases.” Id. (citation and quotation marks omitted). Exact dates become important

only in circumstances “where the victim’s age at the time of the offense falls at or near the

dividing line between classes of felonies.” Id. (citation and quotation marks omitted). Such

is not the case here, as M.E. was clearly within the age limitations set forth for class A felony

child molesting, under fourteen years of age, both before and after the State’s amendment to

that charge, and she was also clearly within the age limitations set forth for class B felony

sexual misconduct with a minor, at least fourteen but less than sixteen years of age, both

before and after the State’s amendment to that charge. See Ind. Code §§ 35-42-4-3, 35-42-4-

9.

       We remind Rostochak that, regardless of whether an amendment is of form or of

substance, Indiana Code Section 35-34-1-5 permits amendment to the charging information

at any time before the commencement of trial so long as the amendment does not prejudice




                                               10
the substantial rights of the defendant.3 Rostochak has failed to cite relevant authority or to

adequately explain how the expansion of the relevant dates in the information prejudiced his

substantial rights or somehow entitled him to a new initial hearing and a new omnibus date.

                                       B. Belated Alibi Notice

        We can somewhat discern from his arguments that Rostochak’s real complaint

regarding the omnibus date centers around the trial court’s denial of his belated notice of

alibi and motion to enforce the alibi statute. Indiana Code Section 35-36-4-1 provides that

when a criminal defendant intends to offer evidence of an alibi at trial, the defendant shall,

no later than twenty days prior to the omnibus date if the defendant is charged with a felony,

file with the court and serve upon the prosecuting attorney a written statement of his intention

to offer such a defense.4 If the defendant fails to file and serve a notice of alibi defense and

does not show good cause for his failure, “the court shall exclude evidence offered by the

defendant to establish an alibi.” Ind. Code § 35-36-4-3(b). “The determination of whether a

defendant has established good cause is left to the discretion of the trial court.” Washington

v. State, 840 N.E.2d 873, 880 (Ind. Ct. App. 2006), trans. denied.

        Rostochak did not file his notice of alibi until May 3, 2011, long after the January 25,

2010, omnibus date had already passed and long after the trial court granted the State leave to




        3
         Although he fails to develop any argument on the issue, Rostochak cites our supreme court’s opinion
in Fajardo v. State, 859 N.E.2d 1201 (Ind. 2007), which has since been superseded in relevant part by the
above-mentioned statute.


                                                    11
amend the information. Accordingly, by arguing that he was entitled to a new omnibus date,

Rostochak is attempting to backdoor his belated notice of alibi. Rostochak’s attempt fails for

at least two reasons.

        First, even assuming that Rostochak was entitled to a new omnibus date due to the

State’s amended information, his alibi notice was still too late. The trial court granted the

State leave to amend the information on October 5, 2010. If an initial hearing had been also

held on that date, the new omnibus date would have presumably been set within seventy-five

days, or at the latest, December 20, 2010. Again, Rostochak did not file his notice of alibi

until May 3, 2011, more than four months later. Thus, Rostochak’s alibi defense would have

been untimely even had the trial court held a new initial hearing and set a new omnibus date

based upon the amended information. Rostochak has not shown how he could have been

prejudiced by the trial court’s failure to set a new omnibus date.

        Second, new omnibus date or not, Rostochak has not established good cause for his

failure to timely file his notice of alibi. Our legislature enacted the alibi statute to serve two

main purposes. The statute protects “the defendant’s ability to establish the defense by

requiring the State to commit to a particular place and time that it intends to prove at trial as

being the particulars of the crime.” Kroegher v. State, 774 N.E.2d 1029, 1032 (Ind. Ct. App.

2002) (citations and quotation marks omitted), trans. denied. Moreover, “recognizing that


        4
           In addition, when a defendant files a notice of alibi, the prosecuting attorney shall file with the court
and serve upon the defendant, or upon his counsel, a specific statement containing the date the defendant was
alleged to have committed the crime, and the exact place where the defendant was alleged to have committed
the crime. Ind. Code § 35-36-4-2. However, the prosecutor need not comply with this requirement if he
intends to present at trial the date and place listed in the information as the date and place of the crime. Id.


                                                        12
some defendants will fabricate an alibi, the second purpose of the statute is to allow the State

to receive notice before trial regarding the place the defendant claims to have been when the

crime was committed.” Id.

       Rostochak had ample opportunity to timely file a notice of alibi, and he provided

neither the trial court nor this Court with good cause for his failure. It is well settled that

when time is not of the essence of the offense, the State is only required to prove that the

offense occurred any time within the statutory period of limitations. Neff v. State, 915 N.E.2d

1026, 1032 (Ind. Ct. App. 2009), trans. denied (2010). As stated above, the amended

information merely expanded the timeframe within which the alleged child molestation and

sexual misconduct occurred. It was clear from the outset that the State was alleging that

Rostochak had an ongoing sexual relationship with M.E. that began in September 2007. As

noted by the State, it is impossible for the amended charges to have “given rise” to

Rostochak’s alibi defense. Appellee’s Br. at 14. Indeed, we find it difficult to imagine what

alibi one could provide regarding an ongoing sexual relationship. Nevertheless, if Rostochak

had an alibi, he had it from the beginning but failed to assert it. The trial court did not abuse

its discretion when it denied Rostochak’s belated notice of alibi. Rostochak has not

established reversible error.

                                         C. Discovery

       Similarly, we cannot say that the trial court committed reversible error when it denied

Rostochak’s motion to reopen discovery. Trial courts have broad latitude with respect to

discovery matters, and their rulings will only be overturned upon a showing of abuse of


                                               13
discretion. Skinner v. State, 920 N.E.2d 263, 265 (Ind. Ct. App. 2010). Absent a clear

violation of that broad discretion, and a showing of prejudice, a trial court’s decisions will

not be disturbed. Jenkins v. State, 627 N.E.2d 789, 798 (Ind. 1993), cert. denied (1994).

       Rostochak has shown neither an abuse of discretion nor prejudice. On February 24,

2011, more than two years after charges were initially filed, and after extensive discovery and

numerous continuances of the trial date had occurred, the trial court finally closed discovery.

Approximately three months after discovery was closed, on May 17, 2011, Rostochak’s new

counsel requested that the court reopen discovery so that Rostochak could prepare and defend

against the State’s amended information. The trial court denied the motion.

       On appeal, Rostochak’s argument again focuses on the State’s amended charging

information. We reiterate that the amended information did not change the crimes charged

but merely expanded the timeframe during which the crimes occurred. We also note that the

trial court granted leave for the State to file its amended information on October 5, 2010,

almost eight months prior to the close of discovery, giving Rostochak more than sufficient

time to conduct additional discovery if necessary. During the hearing on Rostochak’s motion

to reopen, the trial court acknowledged that new counsel had appeared for Rostochak and

reminded counsel, “When you agreed to appear in this case, you were taking the case as you

found it . . . you had limitations on how much discovery could get done. In fact discovery

had already closed ….” Tr. at 82. As further explained by the trial court, “At some point

we’ve got to put a lid on this and try this case so – put a lid on what we’re doing right now.”

Id. at 83. Under the circumstances, we cannot say that the trial court abused its discretion


                                              14
when it denied Rostochak’s motion to reopen discovery. Moreover, other than a bald

assertion that he was denied due process, Rostochak has failed to show how he was

prejudiced by the trial court’s denial.5 We find no reversible error.

                                         II. Unanimous Verdict

        Rostochak next contends that his conviction for child molesting must be reversed

because the record is unclear as to whether the jury reached a unanimous verdict. Essentially,

Rostochak complains that because the State charged him with multiple acts occurring over a

period of time, there is no way of knowing which particular act of sexual intercourse, if any,

the jury unanimously agreed upon. We disagree.

        Our supreme court recently held that the State may, in its discretion, designate a

specific act or acts on which it relies to prove a particular charge. “However if the State

decides not to so designate, then the jurors should be instructed that in order to convict the

defendant they must either unanimously agree that the defendant committed the same act or

acts or that the defendant committed all of the acts described by the victim and included

within the time period charged.” Baker v. State, 948 N.E.2d 1169, 1177 (Ind. 2011)

(citations omitted). Our review of the jury instructions indicates that the jurors here were


        5
            We regret it is necessary to admonish Rostochak’s appellate counsel regarding the quality of his
written advocacy. His briefs are replete with bald statements and assertions unsupported by cogent argument
or citation to authority. Indeed, mere citation to authority in support of an argument is insufficient if not also
supported by cogent reasoning. Failure to provide cogent argument generally results in waiver of an issue on
appeal. See, e.g., Wingate v. State, 900 N.E.2d 468, 475 (Ind. Ct. App. 2009): Ind. Appellate Rule 46(A)(8)
(requiring that contentions in appellant’s briefs be supported by cogent reasoning and citations to authorities,
statutes, and the appendix or parts of the record on appeal). Although we address the lion’s share of the issues
presented on the merits as opposed to deeming them waived, we hope that counsel will be mindful of these
responsibilities in future appeals.



                                                       15
properly instructed regarding unanimity as outlined above, and Rostochak makes no

argument to the contrary. We also note that each individual member of the jury was polled as

to the verdict, and each member affirmed his or her agreement. Id. at 516-17. Although the

trial court denied Rostochak’s request to poll each juror as to which specific act of sexual

intercourse they had agreed on, the trial court polled the foreperson as to whether there was

unanimity as to a specific act of sexual intercourse to support the conviction, to which the

foreperson replied, “Yes.” Id. at 517.6 The record indicates that the jury reached a

unanimous verdict, and therefore Rostochak has not demonstrated error, much less reversible

error, on this issue.

                                   III. Sufficiency of the Evidence

        We next address Rostochak’s challenge to the sufficiency of the evidence to support

his conviction for class A felony child molesting. When reviewing the sufficiency of the

evidence, we consider only the probative evidence and reasonable inferences supporting the

verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We neither reweigh the evidence

nor assess witness credibility. Id. We consider conflicting evidence most favorably to the

verdict and will affirm the conviction unless no reasonable factfinder could find the elements

of the crime proven beyond a reasonable doubt. Id.




        6
          Rostochak makes much of the fact that, during this inquiry by the trial judge, the jury foreperson
misspoke and initially referred to the conviction as sexual misconduct, the charge upon which the jury had just
acquitted Rostochak, rather than child molesting. The foreperson quickly corrected the misstatement at the trial
court’s prompting, and we reject Rostochak’s claim that the misstatement tends to indicate that the verdict was
not unanimous.


                                                      16
         In order to convict Rostochak of class A felony child molesting, the State was required

to prove beyond a reasonable doubt that he knowingly or intentionally performed or

submitted to sexual intercourse or deviate sexual conduct with M.E. when she was under

fourteen years of age. See Ind. Code § 35-42-4-3; Medina v. State, 828 N.E.2d 427, 430 (Ind.

Ct. App. 2005) (stating that culpability required for child molesting conviction is knowingly

or intentionally) trans. denied. M.E. testified that, when she was twelve and thirteen years of

age, she had sexual intercourse with Rostochak on numerous occasions. Rostochak’s sole

argument regarding the sufficiency of the evidence is that this Court should reweigh M.E.’s

uncorroborated testimony and reverse his conviction based upon the “incredible dubiosity

rule.”

         Under the “incredible dubiosity rule” we may impinge upon the jury’s responsibility to

judge the credibility of witnesses when confronted with inherently improbable testimony or

coerced, equivocal, wholly uncorroborated testimony. Manuel v. State, 971 N.E.2d 1262,

1271 (Ind. Ct. App. 2012). Application of the incredible dubiosity rule is rare, and the

standard to be applied is whether the testimony is so incredibly dubious or inherently

improbable that no reasonable person could believe it. Id. The rule applies only when a

witness contradicts herself in a single statement or while testifying, and does not apply to

conflicts between multiple statements. Id. Cases where we have found testimony inherently

improbable have involved situations either where the facts as alleged “could not have

happened as described by the victim and be consistent with the laws of nature or human

experience,” or where the witness was so equivocal about the act charged that her


                                               17
uncorroborated and coerced testimony “was riddled with doubt about its trustworthiness.”

Watkins v. State, 571 N.E.2d 1262, 1265 (Ind. Ct. App. 1991), aff’d in relevant part, 575

N.E.2d 624 (Ind. 1991). Rostochak cannot fit his case into either category.

       First, we note that the uncorroborated testimony of the victim, even if the victim is a

minor, is sufficient to sustain a conviction for child molesting. Morrison v. State, 462 N.E.2d

78, 79 (Ind. 1984). Rostochak makes no assertion that M.E.’s testimony was coerced, and we

find no evidence of the same. Instead, Rostochak merely points to M.E.’s admission during

her testimony that she had initially lied to police investigators and Child Services regarding

her sexual encounters with Rostochak and that she had also lied during a deposition.

However, M.E.’s trial testimony regarding the sexual intercourse was consistent, and at no

time did she contradict herself while testifying. Instead, she explained the reasons for her

earlier untruthfulness to investigators. The jury had the opportunity to hear M.E.’s testimony

and to determine her credibility. We decline Rostochak’s invitation to impinge on the

province of the jury and reassess that credibility.

       Rostochak boldly maintains that “common sense and human experience” proves that

M.E.’s testimony was inherently improbable because, if she were telling the truth about

having sexual intercourse with Rostochak, it would have been impossible for her mother not

to have known about it, and her mother surely would not have consented to sharing her

daughter with Rostochak as a sexual partner. Appellant’s Br. at 18-19; Appellant’s Reply Br.

at 13-14. Based on the evidence in this case, it is incorrect to imply that it was impossible for

M.E.’s mother to have been unaware of the molestation or that the veracity of M.E.’s claims


                                               18
hinged upon that unawareness. M.E.’s testimony that she had sexual intercourse with

Rostochak was not so inherently improbable that no reasonable person could believe it.

       Additionally, we note that although M.E.’s testimony as to specific acts of sexual

intercourse may have been uncorroborated, her assertion of a romantic and inappropriate

relationship with Rostochak did not go without some corroboration. The State presented

numerous love letters written between M.E. and Rostochak that were clearly consistent with

a romantic relationship between the pair. Also, other witnesses confirmed that they observed

romantic behavior between Rostochak and M.E. Obviously, that additional evidence

bolstered M.E.’s credibility as to the sexual intercourse, and, as stated above, we see no

reason to impinge on the jury’s responsibility to judge that credibility. The State presented

sufficient evidence to sustain Rostochak’s conviction for child molesting.

                                 IV. Admission of Evidence

       Rostochak makes two challenges to the trial court’s admission of evidence at trial.

The admission and exclusion of evidence falls within the sound discretion of the trial court,

and we will review the admission of evidence solely for an abuse of discretion. Bradford v.

State, 960 N.E.2d 871, 873 (Ind. Ct. App. 2012). An abuse of discretion occurs where the

decision is clearly against the logic and effect of the facts and circumstances before the court.

Hoglund v. State, 962 N.E.2d 1230, 1237 (Ind. 2012). However, even if the trial court

erroneously admits evidence, such error will be disregarded unless it affects the substantial

rights of a party. Id. at 1238. Specifically, we look to the probable impact of the erroneous

admission on the jury. Id. The improper admission of evidence is harmless error if the


                                               19
conviction is supported by substantial evidence of guilty satisfying this Court that there is no

substantial likelihood the challenged evidence contributed to the conviction. Id.

       Rostochak claims that the trial court abused its discretion when it admitted the

testimony of Barbara Vernon because it constituted impermissible vouching testimony and

thus invaded the province of the jury. He also claims the trial court abused its discretion

when it admitted the audio recording of a telephone conversation between Rostochak and

M.E. We will address each argument in turn.

                                    A. Vouching Testimony

       Regarding improper vouching testimony generally, Indiana Evidence Rule 704(b)

provides that “[w]itnesses may not testify to opinions concerning intent, guilt, or innocence

in a criminal case; the truth or falsity of allegations; whether a witness has testified truthfully;

or legal conclusions.” Such vouching testimony is an invasion of the province of the jurors

in determining the weight they should place upon a witness’s testimony. Gutierrez v. State,

961 N.E.2d 1030, 1034 (Ind. Ct. App. 2012). It is essential that the trier of fact determine the

credibility of the witnesses and the weight of the evidence. Id.

       During its case-in-chief, and after M.E. testified, the State offered the testimony of

Barbara Vernon, a psychologist, and the senior director for the Elkhart County Child and

Parent Services (“CAPS”). Tr. at 476. On direct examination, Vernon testified very

generally regarding the common misconception that child sexual abuse victims will disclose

the abuse immediately or shortly after it occurs. Vernon indicated that abuse victims often

take weeks, months, or even years to reveal the abuse. She stated that frequently children


                                                20
will deny the abuse initially when asked. Vernon testified that “tentative piecemeal

disclosure” is quite common. Id. at 479.

       We disagree with Rostochak that Vernon’s testimony ran afoul of Indiana Evidence

Rule 704(b). Nowhere in her testimony did Vernon mention M.E. or make any statement or

opinion regarding the truth or falsity of M.E.’s allegations of molestation. Vernon did not

purport to have any opinion regarding the case at bar, nor did she refer to any specific facts at

issue. Vernon’s testimony was broad and generalized. Indeed, on cross-examination, Vernon

testified that she had never interviewed M.E. Under the circumstances, Vernon’s testimony

did not constitute impermissible vouching testimony.

       Instead, we agree with the State that Vernon’s testimony was properly admitted as

rebuttal evidence. Rebuttal evidence “is limited to that which tends to explain, contradict, or

disprove evidence offered by the adverse party.” Conley v. State, 972 N.E.2d 864, 872 (Ind.

2012) (citations omitted). On cross-examination of M.E., defense counsel elicited testimony

that she had given false statements to law enforcement and did not initially disclose the

molestation to law enforcement despite ample opportunity to do so. Defense counsel also

elicited testimony from M.E. that, in a prior statement, she had described the sexual

intercourse with Rostochak as rape rather than consensual, which contradicted her trial

testimony. Vernon’s testimony tended to explain this evidence and to contradict defense

counsel’s implication that only dishonest people behave in the way M.E. behaved. The trial

court did not abuse its discretion when it admitted Vernon’s testimony.




                                               21
                                          B. Audio Recording

       Rostochak next argues that the trial court erred when it denied his motion to suppress

an audio recording of a telephone conversation between him and M.E. Although Rostochak

frames our standard of review with regard to the trial court’s denial of his motion to suppress,

because he appeals after a completed trial, the question of whether the trial court erred in

denying his motion to suppress is no longer viable. Reinhart v. State, 930 N.E.2d 42, 45 (Ind.

Ct. App. 2010). Rather, the issue is more appropriately framed as whether the trial court

abused its discretion when it admitted the evidence at trial. Id.

       Rostochak first claims that the audio recording of his telephone conversation with

M.E. was improperly admitted because the phone call occurred under police supervision, and

therefore he was denied his right to counsel at the time of the conversation. Rostochak cites

our supreme court’s opinion in Jewell v. State, 957 N.E.2d 625 (Ind. 2011), to support his

position. However, other than mere citation to Jewell, Rostochak fails to provide any

analysis of Jewell or its application to the case at bar, nor does he provide any analysis of the

Sixth Amendment right to counsel or Article 1, Section 13 of the Indiana Constitution.7

Failure to make a cogent argument on these issues constitutes waiver on appeal. Polk v.

State, 822 N.E.2d 239, 245 n.5 (Ind. Ct. App. 2005), trans. denied; Ind. Appellate Rule

46(A)(8).

       Rostochak maintains that the trial court abused its discretion when it admitted the

audio recording because the prejudicial impact of the evidence substantially outweighed its


       7
           Possibly because the holding in Jewell does not support Rostochak’s position here.

                                                     22
probative value. Relevant evidence is “evidence having any tendency to make the existence

of any fact that is of consequence to the determination of the action more probable or less

probable than it would be without the evidence.” Ind. Evidence Rule 401. Indiana Evidence

Rule 403 provides that relevant evidence may be excluded “if its probative value is

substantially outweighed by the danger of unfair prejudice.” The trial court is afforded wide

latitude in weighing probative value against unfair prejudice under Evidence Rule 403.

Freed v. State, 954 N.E.2d 526, 531 (Ind. 2011).

       The audio recording of M.E.’s phone conversation with Rostochak provided context

for the jury regarding the romantic and sexual relationship that existed between the pair. The

conversation included several references by Rostochak of his love for and complete devotion

to M.E. When M.E. expressed that she was very troubled and upset that the two had engaged

in sexual intercourse, Rostochak responded “then why did you” and “I didn’t make you do

anything.” State’s Exh. 1 at 5. This evidence tends to make the fact that Rostochak had

sexual intercourse with M.E. more probable than it would be without the evidence. While we

agree with Rostochak that this evidence is prejudicial, we cannot say that it is unfairly so.

Indeed, this evidence was cumulative of M.E.’s direct testimony that she and Rostochak

engaged in sexual intercourse when she was twelve and thirteen years old. The trial court did

not abuse its discretion when it admitted the audio recording.

                             V. Appropriateness of Sentence

       Finally, Rostochak invites this Court to reduce the sentence imposed by the trial court.

Pursuant to Indiana Appellate Rule 7(B), we may revise a sentence authorized by statute if,


                                              23
after due consideration of the trial court’s decision, we find that the sentence “is

inappropriate in light of the nature of the offense and the character of the offender.” The

defendant bears the burden to persuade this Court that his or her sentence is inappropriate.

Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). “[W]hether we regard a sentence as

appropriate at the end of the day turns on our sense of culpability of the defendant, the

severity of the crime, the damage done to others, and myriad other factors that come to light

in a given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). Upon appellate

review, we have the power to affirm, reduce, or increase the sentence. Akard v. State, 937

N.E.2d 811, 813 (Ind. 2010). The difference between time executed and time suspended to

probation is relevant in determining the appropriateness of a sentence. Jenkins v. State, 909

N.E.2d 1080, 1085 (Ind. Ct. App. 2009), trans. denied.

       The sentencing range for a class A felony is between twenty and fifty years, with the

advisory sentence being thirty years. Ind. Code § 35-50-2-4. As to the nature of the offense,

the advisory sentence is the starting point that the legislature has selected as an appropriate

sentence for the crime committed. Anglemyer v. State, 868 N.E.2d 482, 494 (Ind. 2007),

clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). Here, the trial court sentenced Rostochak to

the advisory sentence of thirty years, with five years suspended to probation. Rostochak

makes no argument that the nature of his offense warrants a sentence reduction below the

advisory, and we see no reason to make such an argument for him. On numerous occasions,

Rostochak had sexual intercourse with a twelve-year-old girl after seducing her with

shopping trips and with the emotional attention she craved. He was the live-in boyfriend of


                                              24
M.E.’s mother and as such, occupied a significant position of trust in M.E.’s life. The

reprehensible nature of this offense speaks for itself.

       Regarding his character, Rostochak emphasizes that he has no criminal history. He

further points to his volunteer work and exemplary community involvement as reasons for

leniency. However, Rostochak’s poor character can be gleaned from his willingness to abuse

his position of trust and molest a young girl. It is evident from the record that Rostochak may

have actually believed that he was in a mature consensual sexual relationship with M.E.,

which is all the more troubling. She was a child and he was an adult more than twice her

age. He has forever damaged a young life. Rostochak has not met his burden to persuade us

that his sentence is inappropriate in light of the nature of the offense and his character.

Rostochak’s conviction and sentence are affirmed.

       Affirmed.

RILEY, J., and BAILEY, J., concur.




                                              25